This case is reported in 152 N.C. 752. The judgment of this Court having been certified to the Superior Court of Beaufort County, JudgeAllen, at May Term, 1910, rendered, on motion of plaintiff's attorney, the following judgment: "This cause coming on for hearing upon the return of the certificate of the Supreme Court, affirming the former judgment in said cause, it is ordered and adjudged that the former judgment of this court be declared the final judgment in this cause, and that the surveyor of the court run and mark a line on the land in accordance with the judgment heretofore rendered, and the defendant be and he is hereby enjoined from trespassing across said line, and that this cause go off the docket, at the cost of the defendant." The *Page 15 
judgment from which the former appeal in this case was taken         (18) by the defendant clearly and distinctly defined the dividing line between plaintiff's and defendant's lands as fixed by the verdict of the jury. This judgment was affirmed by the Court. We can, therefore, see no objection to that part of his Honor's judgment directing the surveyor appointed by the court to run and mark a line on the land in accordance with the former judgment. This line had been defined on a plat and in the judgment, and we do not see that any right of the defendant could be invaded by having it marked on the land itself by either artificial or natural objects. The verdict and judgment conclusively determined not only plaintiff's title, but his right of possession. The plaintiff, as a part of the relief prayed by him in his original complaint, had asked for a restraining order, and the judgment having conclusively determined that defendant was trespassing upon land belonging to plaintiff, we can see no objection to that part of his Honor's judgment enjoining the defendant from a continuance or resumption of his acts of trespass. The power to protect its judgment from violation by the defendant was within the power of the court. No right of the defendant was invaded and this was in aid of plaintiff's rights.
But that part of the judgment which directed the case to be discontinued from the docket before the surveyor had made his report that he had run and marked the exact line of division, we think is properly subject to defendant's objection. The reason is clear to us — the surveyor might not run and mark the proper line, and the action should have been retained to receive the surveyor's report and for an opportunity to either party to file exceptions to the running and marking the line as not the exact and actual line of division. In view of this possible disagreement, the case should not have been finally disposed of, but should have been retained. We do not think any action should be ordered discontinued from the docket of the court until every act commanded to be done has been performed and its performance passed upon by the court. In directing this action to be discontinued from the docket before the report of the surveyor was received and passed upon, there is error. The defendant appellant is entitled to recover the costs of the          (19) appeal. We notice the appellant has had printed the entire record in the former appeal. We think this clearly unnecessary and the costs of this part of the transcript and of its printing must be taxed against the appellant.
Error. *Page 16